Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 and 19 of U.S. Patent No. 11,208,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than claims 13-16 and 19 of US 11,208,360..
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 34 and 39 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roach et al ‘060 (US 10,508,060) (with reliance on corresponding provisional application No. 62/213,742). Provisional application No. 62/213,742 discloses a fertilizer comprising FeEDTA and  a nitrogen source which may be triazone urea and urea, nitrate or ammonium salts. (See Paragraphs [006], [007] and [0010].) . Accordingly application No. 62/213,742 anticipates claims 21-25, 34 and 39. In any event, it would be obvious to employ urea-triazone in combination with urea or the ammonium salts as the nitrogen source in the fertilizer of application No. 62/231,742, since application No. 62/213742 discloses in Paragraph [007] that the nitrogen source may be “combinations” of the disclosed nitrogen sources, and  it would be within the level of skill of one of ordinary skill in the art to determine suitable combinations of the nitrogen sources disclosed in Paragraph [007]. The urea-triazone disclosed in application No. 62/213,742 is considered to constitute a “slow-release nitrogen-containing fertilizer as recited in applicant’s claims, and the urea or ammonium salts are considered to constitute “fast-release nitrogen-containing fertilizers”. Regarding claim 39, provisional application No. 62/213742 discloses in Paragraphs [0014] and [0015] that the composition is used to fertilize plants
Claims 28, 30-33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al ‘060. Roach et al ‘060 is relied upon as discussed hereinbefore.  Regarding claim 28, it would be obvious to provide a pH of about 8 to about 9 for the liquid fertilizer of Roach et al ‘060, since provisional application No. 62/213,742 teaches in the last sentence in Paragraph [0009] that the pH is preferably between 7.0 and 9.3. Regarding claims 30-33, 35 and 36, it would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum levels of the ingredients in the composition of application No. 62/213,742.  Regarding claim 40, it would be obvious to apply the fertilizer of provisional application No. 62/213,742 to turfgrass, since it is well-known that it is desirable to have a green color for turfgrass. Regarding claim 37, it would be obvious to provide a liquid fertilizer composition which does not include potassium as the composition of application No. 62/213,742, since application No. 62/213,742 discloses advantages of the inclusion of potassium in Paragraph [003], and one of ordinary skill in the art would appreciate that a composition which does not include potassium could be provided with the expected result that the advantages disclosed in Paragraph [003] would not be realized. Regarding claim 38, it would be obvious to provide a composition “consisting of” the recited components as the composition of application No. 62/213,742, since it would be obvious to exclude potassium for the reasons presented hereinbefore, and application No. 62/213,742 further discloses in Paragraph [008] that the composition may include phosphorus in an amount of about 0 %.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Roach et al ‘060 (with reliance on provisional application No. 62/213,742) as applied to claim 21 above, and further in view of Roach et al ‘116 (US 2018/0179116) (with reliance on corresponding application No. 62/161,119). It would be further obvious from provisional application No. 62/161,119 to include iron chelated to DTPA in the composition of provisional No. 62/213,742. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/213742 discloses in the last sentence in Paragraph [0010] that an aminopolycarboxylic acid may be included in the composition, and provisional application No. 62/161,119 teaches in Paragraph [0010] that polyamine components such as amino polycarboxylic acid enhances the availability of nitrogen to the plant most likely by forming chelates with the divalent cations in the hard water and minimizing the negative impacts of the cations with the fertilizer components. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Roach et al ‘060 (with reliance on provisional application No. 62/213,742) as applied to claim 21 above, and further in view of Fanning et al (US 2015/0007626). It would be further obvious from Fanning et al to include iron chelated to citric acid or succinic acid in the composition of Roach et al ‘060. One of ordinary skill in the art would be motivated to do so, since Fanning et al suggest in Paragraph [0017] that iron chelated to citric acid or succinic acid promotes plant growth, and provisional application No. 62/213742 suggests in Paragraph [0010] that the iron may be added in the form of any known or conventional chelate. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Roach et al ‘060 (with reliance on provisional application No. 62/213,742) as applied to claim 21 above, and further in view of Yavitz (US 2006/0014645). It would be further obvious from Yavitz to provide the liquid fertilizer of provisional application No. 62/213,742 in a spray bottle. One of ordinary skill in the art would be motivated to do so, since Yavitz establishes the conventionality of providing liquid agricultural products in spray bottles in Paragraph [0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736